 


113 HR 1248 IH: Family Health Care Flexibility Act
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1248 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2013 
Mr. Paulsen (for himself, Mr. Tiberi, Mr. Boustany, Mr. Pitts, Mr. Chabot, Mr. Duncan of Tennessee, Mr. Roe of Tennessee, Mr. Alexander, Mrs. Blackburn, Mr. Harper, Mr. Westmoreland, Mr. Ross, Mr. Latham, Mr. McKinley, Mr. Conaway, Mr. Jones, Mr. Gibbs, Mr. Nunnelee, Mr. Womack, Mr. Schock, Mr. Sessions, Mr. Broun of Georgia, Mr. Latta, Mr. Yoder, Mr. Barr, Mr. Collins of New York, Mr. Burgess, Mr. Gerlach, Mr. Griffith of Virginia, Mr. Johnson of Ohio, Mr. Long, Mr. McCaul, Mr. Stutzman, Mr. Lamborn, Mr. Bucshon, and Mr. Harris) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Patient Protection and Affordable Care Act to repeal certain limitations on health care benefits. 
 
 
1.Short titleThis Act may be cited as the Family Health Care Flexibility Act. 
2.Repeal of distributions for medicine qualified only if for prescribed drug or insulinSection 9003 of the Patient Protection and Affordable Care Act (Public Law 111–148) and the amendments made by such section are repealed; and the Internal Revenue Code of 1986 shall be applied as if such section, and amendments, had never been enacted. 
3.Repeal of limitation on health flexible spending arrangements under cafeteria plansSections 9005 and 10902 of the Patient Protection and Affordable Care Act (Public Law 111–148) and section 1403 of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152) and the amendments made by such sections are repealed. 
 
